Citation Nr: 1522443	
Decision Date: 05/27/15    Archive Date: 06/11/15

DOCKET NO.  10-23 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to September 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in relevant part, denied service connection for a right knee disability.

The Veteran testified in support of his claim before the undersigned Acting Veterans Law Judge at a Travel Board hearing in July 2012.  A copy of the hearing transcript is of record.  The Board then denied the Veteran's claim for service connection for a right knee disability in a May 2014 decision.  

The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Remand (JMR) filed by the parties, the Court remanded the issue of service connection for a right knee disability back to the Board for further action consistent with the terms of the JMR.

This appeal has been processed through the electronic Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

"A joint motion for remand, when drafted properly, identifies . . . clear instructions to the Board as to what it is required to address, and what actions it is required to take, on remand.  This increases both administrative and judicial efficiency."  Carter v. Shinseki, 26 Vet App. 534, 541 (2014).

In its May 2014 decision denying the Veteran's claim for service connection for a right knee disability, the Board relied, in part, on a December 2008 VA opinion which stated that the Veteran's current right knee condition was less likely than not related to service.  This was based on the lack of evidence of chronicity or continuity of care from the time of the Veteran's 1972 separation from service to the present.

The JMR stated that this December 2008 opinion was inadequate, as it relied entirely upon the absence of records to document treatment.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (VA examiner's opinion impermissibly relied on the absence of contemporaneous medical evidence).  The JMR went on to state that either a clarifying addendum or a new nexus opinion with supporting rationale was to be obtained.  Therefore, the claim will be remanded to obtain such an opinion.

In addition, in his June 2010 VA Form 9 substantive appeal, the Veteran stated his belief that "my doctors should be afforded the same opportunity to review my service medical records and all available medical evidence in order to make a sound, valid opinion."  The JMR stated that the Board did not adequately explain how the duty to assist was satisfied regarding the Veteran's request that his private physician be provided a copy of the evidence of record.  In order to address the Veteran's statement, the AOJ should send the Veteran a letter informing him that he may submit a written request for a copy of his claims file in accordance with the provisions of 38 C.F.R. § 1.526.  It should further inform him that he may provide these materials to his doctors so that they can provide opinions as to whether his current right knee disability is related to service.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter explaining that he may submit a written, signed request for a copy of his claims file.  Further inform him that, if his request is approved, he may provide this copy of his claims file to his doctors so that they can provide opinions as to whether his current right knee disability is related to service, and that he may then submit these opinions to VA for consideration as part of his claim.

2.  Forward the claims file, including a copy of this remand, to an appropriately qualified VA examiner.  The examiner should review the claims file and then address the following question:

Is it at least as likely as not (50 percent or greater probability) that the Veteran's current right knee osteoarthritis, status post meniscectomy and chondroplasty, is etiologically related to service?

The examiner must discuss the underlying rationale for this requested opinion, and cite to specific evidence in the file if necessary to support the conclusions reached.  If the examiner is unable to provide an opinion without resorting to speculation, he/she must explain why this is the case.

Although the examiner must review the claims file, he/she must specifically consider the following evidence:

a) The Veteran was hospitalized on or about June 19, 1972, following a motorcycle accident.  He had numerous abrasions to the lower limbs, all of which were deemed to be superficial.

b) On July 10, 1972, the Veteran reported that he had been unable to bend or lean on his right knee since the motorcycle accident.  He was given a battle dressing to provide a knee pad effect, but was still having trouble.

c) Service treatment records are negative for complaints, treatment, or diagnoses related to the right knee after July 1972.  The Veteran underwent a separation examination in September 1973, which reflects normal findings.  At a July 2012 hearing, the Veteran confirmed that he did not have any ongoing problems between the time of the accident and his separation from service.

d) The Veteran further testified that he started having right knee problems sometime in the 1980's.

e) Private treatment records dated May 2006 reflect positive findings of crepitus in the right knee.  There was no effusion and no tenderness.  Range of motion was 0 degrees extension to 125 degrees flexion.  Compression, McMurray's, Lachman, and posterior drawer tests were all negative.  The knee was stable to varus and valgus stress.

f) Private treatment records dated October 2011 reflect a diagnosis of osteoarthritis in the right knee, with a history of meniscectomy and chondroplasty in October 2008.

If the examiner determines that an in-person examination is necessary to provide the requested opinion, one must be scheduled.

3.  Then readjudicate this the Veteran's claim for service connection for a right knee disability in light of this and all other additional evidence.  If the claim continues to be denied, send him and his representative an SSOC and, after they have had an opportunity to respond to it, return the file to the Board for further appellate consideration of the claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




